DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
Applicant’s election without traverse of Group I (claims 1-18, drawn to a method of treating multiple myeloma in a subject comprising administering a pharmaceutical composition comprising EPO conjugated with a water soluble polymer, wherein a myeloma sample from the subject has erythropoietin receptor expressed on the cell surface and wherein the EPOR receptor expression is higher than a predetermined threshold level), in the reply filed on 25 February 2021 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 February 2021.  Claims 1-18 are under examination.

Claim Objections
Claims 1, 2, 4-6 are objected to because of the following informalities:
Claims 1 and 4 are objected to because of the recitation “wherein the EPOR receptor”. The letter “R” stands for receptor, thus the recitation of receptor is redundant.  The following can be used as the abbreviation for erythropoietin receptor: “EPO receptor”, “EPOR”, “EpoR”, “EPO-R” or “Epo-R”. 
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the acronym “ICH”, which has not been defined in the claims. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite.
Claim 8 recites the acronym “PEG”, which has not been defined in the claims. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vatsveen et al. (Reference of record; Erythropoietin (EPO)-receptor signaling induces cell death of primary myeloma cells in vitro. Journal of Hematology & Oncology Volume 9:75, pages 1-9; 2016) in view of Heavner (US 2004/0229318; published 11/18/04).  
Vatsveen et al. teach the relative levels of erythropoietin receptor (EPOR mRNA) in purified CD138+ cells from 36 myeloma patients and in seven human myeloma cell lines (HMCLs) are quantified with qPCR (page 2 and Figure 1)(applies to claim 6). Vatsveen et al. teach the presence of EPOR on cell surfaces of myeloma cell lines and primary myeloma cells. Vatsveen et al. teach cell surface expression of EPOR on six myeloma cell lines was estimated by flow cytometry using an EPOR antibody (page 7). Vatsveen et al. teach IH-1, INA-6 and ANBL-6 expressed the highest levels of EPOR, whereas OH-2 and KJON were negative for EPOR. Vatsveen et al. teach in isolated primary myeloma cells, the majority (5/6) of samples tested expressed EPOR on their surface with expression ranging from low’ (MM-38) through intermediate’ (MM-40) to ‘high’ expression (MM-39, MM-41 and MM-42)(page 2 and Figure 1b and 1c)(applies to claims 2-5). Vatsveen et al. teach higher levels of EPOR mRNA in malignant plasma cells are associated with prolonged patient survival and favorably affected the outcome (page 4, last paragraph-page 5). Vatsveen et al. teach it has been reported that therapy with rhEPO leads to longer overall survival in patients with multiple myeloma and the use of EPOR expression as a predictive biomarker to longer survival should be explored (page 5, right column 1st full paragraph)(applies to claim 1). Vatsveen et al. teach that their study shows that primary myeloma cells display applies to claim 1).
Vatsveen et al. do not teach that therapy with rhEPO, which leads to longer overall survival in patients with multiple myeloma, is conjugated to a water soluble polymer such as PEG. 
Heavner teaches erythropoietin (EPO) conjugate compounds with extended half-lives. Heavner teaches wherein EPO is conjugated to water soluble polymer PEG. Heavner teaches the step of reacting EPO with a polymer having a linking group for attaching the polymer to EPO (abstract, paras 0004, 0010 and 0014)(applies to claims 1, 7 and 8). Heavner teaches that the PEG increases the half-life of EPO. Heavner teaches that the EPO conjugates have substantially prolonged erythropoietic activity in vivo. Heavner teaches that these high activity conjugates are substantially resistant to in vivo hydrolysis, and thus require less frequent administration and often lower dosages when compared to unmodified EPO (paras 0009, 0010, 0011, 0013, 0016 and 0017)(applies to claim 18).
 It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating multiple myeloma in a subject comprising administering to the subject a pharmaceutical composition comprising an effective amount of an EPO wherein a myeloma sample from the subject has EPOR expressed on 
Lastly, based on the teachings of Vatsveen, one of ordinary skill in the art could discern pre-determined threshold level ranges of sample protein, EPOR density per cell and percentage of EPOR positive myeloma cells.  Optimization of ranges is considered routine and well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results. MPEP 2144.05 states:  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

1b. Claims 2, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vatsveen et al. and Heavner as applied to claim 1 above, and further in view of De Luisi et al. (Erythropoietin is involved in the angiogenic potential of bone marrow macrophages in multiple myeloma.  Angiogenesis, Vol 16:963-973; published 24 July 2013).
The teachings of Vatsveen and Heavner are described above. The references do not teach if the multiple myeloma patients have anemia. The reference do not teach wherein the multiple myeloma patients have not received EPO for anemia treatment. 
applies to claim 6). De Luisi et al. teach that immunoblotting was performed using an anti-human EPOR antibody. De Luisi et al. teach that the EPOR protein level was significantly higher in active MM compared to MGUS patients (page 966, Figure 1B)(applies to claim 2). De Luisi et al. teach that sera of 38 MM patients, including 16 patients with anemia, who had received adjuvant EPO therapy, were investigated for the detection of circulating cytokines (applies to claim 17). De Luisi et al. teach that administered EPO strongly enhanced serum levels of VEGF, MCP-1/CCL-2, IL-8, GM-CSF and TNF-a compared to their levels in untreated patients (bottom of page 969-page 970)(applies to claims 16). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating multiple myeloma in a subject comprising administering to the subject a pharmaceutical composition comprising an effective amount of an EPO wherein a myeloma sample from the subject has EPOR expressed on the cell surface and wherein the EPOR expression is higher than a predetermined threshold level, as taught by Vatsveen et al., by conjugating the EPO protein with a water soluble polymer, as taught by Heavner, wherein said patients have not received EPO for anemia treatment or wherein said patients are suffering from concurrent  anemia as taught by De Luisi et al. One of ordinary skill in the art before the effective filing date, . 

2.  Claims 1-6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vatsveen et al. (Erythropoietin (EPO)-receptor signaling induces cell death of primary myeloma cells in vitro. Journal of Hematology & Oncology Volume 9:75, pages 1-9; 2016) in view of Jain et al. (US 2014/0309166; published 10/16/14) as evidenced by Lubich et al. (US 2011/0070592; published 3/24/11).
Vatsveen et al. teach the relative levels of erythropoietin receptor (EPOR mRNA) in purified CD138+ cells from 36 myeloma patients and in seven human myeloma cell lines (HMCLs) are quantified with qPCR (page 2 and Figure 1)(applies to claim 6). Vatsveen et al. teach the presence of EPOR on cell surfaces of myeloma cell lines and primary myeloma cells. Vatsveen et al. teach cell surface expression of EPOR on six myeloma cell lines was estimated by flow cytometry using an EPOR antibody (page 7). Vatsveen et al. teach IH-1, INA-6 and ANBL-6 expressed the highest levels of EPOR, whereas OH-2 and KJON were negative for EPOR. Vatsveen et al. teach in isolated primary myeloma cells, the majority (5/6) of samples tested expressed EPOR on their surface with expression ranging from low’ (MM-38) through intermediate’ (MM-40) to ‘high’ expression (MM-39, MM-41 and MM-42)(page 2 and Figure 1b and 1c)(applies to claims 2-5). Vatsveen et al. teach higher levels of EPOR mRNA in malignant plasma cells are associated with prolonged patient survival and favorably affected the outcome applies to claim 1). Vatsveen et al. teach that their study shows that primary myeloma cells display active EPO/EPOR signaling and that rhEPO may induce myeloma cell death in vitro, both in monoculture and in co-culture of primary cells with myeloma-derived bone marrow stroma cells. Vatsveen et al. teach that four independent survival studies establish a link between elevated EPOR-expression in myeloma cells and a beneficial patient outcome and suggest that EPOR expression can be a novel prognostic marker for newly diagnosed myeloma (page 7, 3rd full paragraph)(applies to claim 1).
Vatsveen et al. do not teach that therapy with rhEPO, which leads to longer overall survival in patients with multiple myeloma, is conjugated to a water soluble polymer such as polysialic acid. 
Jain et al. teach EPO conjugated to a polysialic acid (abstract and paras 0002, 0012-0014 and 0028). Jain et al. teach that EPO is linked via an amine group at the N-terminus to polysialic acid, wherein the polysialic acid is attached to the N-terminus of EPO at the reducing terminal unit of the polysialic acid (paras 0019, 0028-0030, 0033, 0034, 0035, 0037, 0039, 0057-0068)(applies to claims 1, 9-12). Jain et al. teach that EPO includes human EPO precursor with the whole of SEQ ID NO:1 or residues 28-193 thereof of SEQ ID NO:1 (para 0023)(applies to claims 13-15). Jain et al. teach that polysialic acid derivatisation gives rise to dramatic improvements in circulating half-life for a number of therapeutic proteins (para 0014). 
applies to claim 1).  
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating multiple myeloma in a subject comprising administering to the subject a pharmaceutical composition comprising an effective amount of an EPO wherein a myeloma sample from the subject has EPOR expressed on the cell surface and wherein the EPOR expression is higher than a predetermined threshold level, as taught by Vatsveen et al., by conjugating the EPO protein with a water soluble polymer, as taught by Jain. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Jain teaches that polysialic acid derivatisation gives rise to dramatic improvements in circulating half-life for a number of therapeutic proteins.
Lastly, based on the teachings of Vatsveen, one of ordinary skill in the art could discern pre-determined threshold level ranges of sample protein, EPOR density per cell and percentage of EPOR positive myeloma cells.  Optimization of ranges is considered routine and well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results. MPEP 2144.05 states:  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

2b. Claims 2, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vatsveen et al. and Jain et al. as applied to claim 1 above, and further in view of De Luisi et al. (Erythropoietin is involved in the angiogenic potential of bone marrow 
The teachings of Vatsveen and Jain are described above. The references do not teach if the multiple myeloma patients have anemia. The reference do not teach wherein the multiple myeloma patients have not received EPO for anemia treatment. 
De Luisi et al. teach that erythropoietin receptor (EPOR) mRNA is expressed by primary bone marrow derived macrophages (BMMAs) of both monoclonal gammopathy of undetermined significance (MGUS) patients and multiple myeloma (MM) patients, but EPOR mRNA is significantly over-expressed in BMMAs isolated from MM patients with active disease (page 966, Figure 1A, EPOR mRNA measured by PCR)(applies to claim 6). De Luisi et al. teach that immunoblotting was performed using an anti-human EPO-R antibody. De Luisi et al. teach that the EPOR protein level was significantly higher in active MM compared to MGUS patients (page 966, Figure 1B)(applies to claim 2). De Luisi et al. teach that sera of 38 MM patients, including 16 patients with anemia, who had received adjuvant EPO therapy, were investigated for the detection of circulating cytokines (applies to claim 17). De Luisi et al. teach that administered EPO strongly enhanced serum levels of VEGF, MCP-1/CCL-2, IL-8, GM-CSF and TNF-a compared to their levels in untreated patients (bottom of page 969-page 970)(applies to claims 16). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating multiple myeloma in a subject comprising administering to the subject a pharmaceutical composition comprising an effective amount of an EPO wherein a myeloma sample from the subject has EPOR expressed on the cell surface and wherein the EPOR expression is higher than a predetermined 
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. EPO therapy is well known in the art to treat anemia. Administering EPO to a multiple myeloma patient who has not received EPO for anemia would enable the provider to see effects of EPO on the multiple myeloma disease.


			Conclusion
		No claims are allowed. 	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/21/2021